Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 1 of 12
AO 106 (Rev. 04/ 10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT§, At AE§LED
for the _ "q"e'que NM
District of New Mexico §- ,
§§ f v NUV 2 9 2018

 

ln the Matter of the Search of

(Briefly describe the property to be searched
or identi]§/ the person by name and address)

710 DAN AVENUE SE APT 3,
ALBUQUERQUE, NM

CaseNo. )g,mz, 10?3

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idennfv the person or describe the

pr§¢éeét%`{?al‘):ri_.%aeral{eg and give its location):

located in the District of New Mexico , there is now concealed (idemijj/ the

person or describe the property to be seized)£
See Attachment B

 

The baSiS for the Seal’Ch Und€l' Fed. R. Cl'im. P. 41(€) iS (check one or more)§
\!{ evidence of a crime;
l!{ contraband, fruits of crime, or other items illegally possessed;
d property designed for use, intended for use, or used in committing a crime;
|‘J a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Offense Description
Title 21 U.S.C. 841 (a)(1) and Distribution of 50 grams and more of a mixture of substance containing
(b)(1)(B) methamphetamine and distribution of heroin.

The application is based on these facts:
See attached

d Continued on the attached sheet.
|J De|ayed notice of days (give exact ending date if more than 30 days: ) is requested

under l8 U.S.C. § 3103a, the basis of which is set forth on the attach%

y ‘/Applicant 's sigr{ature

TFO Jerrod Pelot

 

Printed name and title

Swom to before me and signed in my presence.

wage MQQ/

Judge ’s signature

City and state: A|buquerque, NM Kirtan Khalsa, U. S. Magistrate Judge

 

 

Printed name and title

 

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 2 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

IN THE MATTER OF THE SEARCH OF

THE PROPERTY AND PREMISES LOCATED AT:

710 DAN AVENUE SE APT 3 ALBUQUERQUE, NM,
AS MORE FULLY DESCRIBED IN A'ITACHMENT A.

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

Your Affiant, Jerrod Pelot, having been first duly sworn, does hereby depose and state as

follows:

l.

I am currently assigned as a Task Force Officer employed by the Albuquerque Police
Department and assigned to the Federal Bureau of Investigation (FBI). I am a “federal
law enforcement officer” within the meaning of Federal Rule of Criminal Procedure
4l(a)(2)(C). I have been assigned to the FBI since May of 2016. I am currently assigned
to the Albuquerque Field Office, Safe Streets Task Force, which investigates Narcotics
and Gang crimes.

AFFIANT TRAINING AND EXPERIENCE

I have been a law enforcement officer since 2008 and am currently employed by the
Albuquerque Police Department and assigned to the Federal Bureau of Investigation
(FBI) as a Task Force Officer. During my time in law enforcement, I have served in the
capacity of Officer, Detective, Task Force Officer and Special Deputy U.S. Marshal. I
have received hundreds of hours of formal training in the areas of gang and drug
investigations from the federal, state, and local law enforcement agencies.

During my law enforcement career I have participated in hundreds of investigations
involving narcotics violations, firearms violations, fugitives, property crimes, money
laundering/ financial crimes, gang crimes/activities and the investigation of criminal
enterprises My investigative experience includes, but is not limited to, conducting
surveillance, interviewing subjects, targets, witnesses, writing affidavits for and
executing search and arrest warrants, acting in an undercover capacity, supervising
cooperating sources, managing undercover agents, issuing administrative subpoenas,
analyzing phone records, analyzing financial records, utilizing data derived from pen
registers, trap and trace devices. Through my training and experience, I am familiar with
the methods and means used by individuals and drug trafficking organizations to
purchase, transport, store, and distribute controlled substances I am also familiar with
how those individuals and organizations hide the often substantial profits generated from
their criminal activities.

47¢

 

 

10.

ll.

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 3 of 12

BASIS FOR AREAS TO BE SEARCHED
AND ITEMS TO BE SEIZED

Through my training and experience I have learned that individuals involved in illegal
trafficking of controlled substances often conceal evidence of their drug trafiicking in
their residences and areas surrounding their residences to include garages, carports,
outbuildings, and vehicles parked on or near their property. Individuals involved in
illegal drug trafficking have also been known to bury evidence underground on their
property. This evidence, which is discussed in detail in the following paragraphs
includes drugs, scales, packaging material, records pertaining to drug transactions, and
proceeds from drug sales

I know that weapons (including rifles, shotguns, and handguns) are tools of the trade and
instrumentalities of the crime of delivery and trafficking in narcotics

Individuals involved in the possession and distribution of controlled substances possess
items of identification, including but not limited to, driver’s licenses, rent receipts, bills,
and address books These items are relevant to the identity of the possessor of the
controlled substances or other drug trafficking related materials and occupants of the
premises or vehicles searched.

Individuals involved in the distribution of controlled substances hide controlled
substances in many places, including but not limited to, safes, lock boxes, vaults, inner
walls, secret compartments, bathroom utilities, mattresses, vehicles, vehicle parts,
outbuildings, and adjoining structures

Individuals involved in the distribution of controlled substances collect proceeds from the
sales and/or distribution of drugs to include bulk cash.

Individuals involved in drug trafficking commonly use certain items to package and
prepare controlled substances for distribution These items include, but are not limited to,
packaging materials such as plastic baggies, plastic wrap, vacuum-seal bags, aluminum
foil, electrical tape, duct tape, packing tape, and scales to weigh controlled substances

Through my training and experience, I also know that drug dealers and members of drug
trafficking organizations often utilize multiple cellular telephones to conduct their drug-
related activities These cellular telephones often contain names and phone numbers of
other co-conspirators, text messages and emails utilized to direct and further their illicit
activities, photographs and videos of controlled substances, drug proceeds, and fireanns.

Drug traffickers often maintain records of their transactions in a manner similar to the
record keeping procedures of legitimate businesses Even after the drugs are sold,
documents reflecting the sale of narcotics are maintained for long periods of time, even
years, to memorialize past transactions These documents include the status of accounts
receivable and accounts payable, names and phone numbers of suppliers, customers, and
co-conspirators, as well as other associates who may assist drug traffickers These records

Z_

 

 

 

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 4 of 12

can be maintained on paper, in the form of business and personal ledgers and diaries,
calendars, memoranda, pay-owe sheets (drug ledgers), IOUs, miscellaneous notes, money
orders, customer lists, and phone address books, both in hard copy or electronic form.
These records are also frequently stored on cellular phones

12. Records frequently include the identification of properties such as real property or
vehicles owned, rented, leased, controlled, or otherwise utilized by the trafficker and their
co-conspirators in the distribution of controlled substances These records include
property rental and ownership records such as deeds of trust, lease and purchase
agreements vehicle registration, rental, and ownership information; these items are often
stored by drug traffickers on their person, residences and surrounding garages,
outbuildings, carports, yards, vehicles

13. Your Affiant submits this application and affidavit in support of a search warrant for the
residence and premises of 710 Dan Avenue SE Apt 3, Albuquerque, NM (hereinafter
referred to as SUBJECT PREMISES) to include any and all outl)ur-l<-‘lmgsand-vehreles@
.pa.\=leed'un't'he-proper=ty, which rs further described m Attachment A.

14. This affidavit will show that there is probable cause to believe that items in Attachment
B, contain evidence of a violation of Title 21 U.S.C. §§ 841 (a)(l) and (b)(l)(B).

15. Title 21 U.S.C. §§ 841 (a)(l) and (b)(l)(B) establishes that it shall be unlawful for any
person to knowingly or intentionally manufacture, distribute, or dispense, or possess with
intent to manufacture, distribute, or dispense a controlled substance to include 5 grams or
more of methamphetamine, its salts, isomers, and salts of its isomers or 50 grams or more
of a mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers

16. The statements contained in the affidavit are based on my investigation, training,
experience, and information provided by other law enforcement officers known to be
reliable. Because this affidavit is being submitted for the limited purpose of securing a
search warrant, I have not included each and every fact known to me concerning this
investigation, I have set forth only the facts I believe are necessary to establish probable
cause to believe that evidences of a violation of Title 21 U.S.C. §§ 841 (a)(l) and
(b)(l)(B) exist in items described in Attachment B.

DETAILS OF THE INVESTIGATION

l7. The FBl has been investigating the Sergio SAMANIEGO-VILLA Drug Trafficking
Organization (SVDTO) since February of 201 8. The investigation has included the
controlled evidence purchase of approximately a half pound of a brown powdery like
substance that field tested positive for heroin and one quarter pound of a white powdery
substance that field tested positive for cocaine, during a buy-bust operation involving
Jessica MOYA and Sergio SAMNANIEGO-VILLA. Since then, the FBI has been
conducting a convert investigation of the SVDTO, to include the controlled purchases
outlined below. Recently, on November 8, 2018, a federal grand jury indicted the

3

 

 

18.

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 5 of 12

SAMANIEGO-VILLA and MOYA with conspiracy to distribute at least 100 grams and
more of heroin (B-level) and cocaine, possession with intent to distribute heroin and
cocaine, and, as to SAMANIEGO-VILLA, reentry of an illegal alien. Federal arrest
warrants for SAMANIEGO-VILLA and MOYA have been issued, and agents have been
conducting surveillance to locate them and arrest them where they are currently living in
Fresno, California.

This investigation has included controlled evidence purchases utilizing an Undercover
law enforcement officer (UC) to purchase narcotics directly from associates of the
SVDTO on two separate occasions These narcotics purchases were directed by
SAMANEIGO-VILLA and MOYA by way of cellular communications to others to
include Samuel RODRIGUEZ-VELAZQUEZ aka Bladimir ANGULO in Albuquerque,
New Mexico.

Controlled Evidence Purchase

UC Buy Walk Operation #l

19. Beginning in April, 2018, FBI was working with a CHS who had obtained controlled

substances from SAMANIEGO-VILLA and MOYA in the past. The CHS has provided
your affiant with truthful and accurate information in the past that has assisted in other
narcotics investigations CHS was familiar with the physical characteristics of narcotics
as well as how they were packaged and sold, CHS has two prior arrests for trafficking a
controlled substance. The CHS was working for working for consideration of pending
charges

20. The CHS informed me that the CHS was communicating with SAMANIEGO-VILLA

21.

and MOYA on a certain telephone number. The CHS explained that he/she would call
SAMANIEGO-VILLA, and would place an order for drugs Sometimes the CHS would
speak with MOYA and place the order with her. (SAMANIEGO-VILLA and MOYA are
in an intimate relationship and have at least one child together.) The CHS explained that
SAMANIEGO-VILLA and MOYA would then direct the CHS on where to meet the
person for the drugs During this time, it is believed that SAMANIEGO-VILLA and
MOYA were primarily residing in California, though they would make intermittent trips
to Albuquerque. CHS advised he/she has been purchasing drugs from SAMANIEGO-
VILLA and MOYA for the last three years and has meet several times in person with
both subjects while purchasing drugs from them. Through these drug purchases the CHS
has spoken to both subjects over the phone on multiple occasions CHS advised that it
knows through voice recognition that he/she is communicating with SAMANIEGO-
VILLA and MOYA when ordering the drugs

On July 30, 2018, at the direction of the FBI, the CHS made a consensually recorded
telephone call to SAMANIEGO-VILLA that is known to me and discussed purchasing
methamphetamine from SAMANIEGO-VILLA. This call was made in the presence of
FBI Task Force Officer (TFO) J. Pelot and Special Agent (SA) Michael Hansen.

L/

 

 

22.

23.

24.

25.

26.

27.

28.

29.

30.

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 6 of 12

On July 31, 2018, at the direction of law enforcement, the CHS once again contacted
SAMANIEGO-VILLA by telephone for the purpose of arranging a controlled purchase
of one ounce of methamphetamine and three ounces of heroin for a third-party purchaser.
Unbeknownst to SAMANIEGO-VILLA, this third-party purchaser was a UC. The CHS
instructed SAMANIEGO-VILLA on where to meet the CHS and UC in Albuquerque,
NM. SAMANIEGO-VILLA estimated the delivery would arrive in approximately 40
minutes Surveillance was maintained on CHS and UC throughout this operation.

On July 31, 2018, federal and local law enforcement established surveillance at the trailer
located at 9000 Zuni SE, trailer D23. Present at the trailer was a black Ford Fusion and a
black Ford Edge SUV.

At approximately 1215 p.m. the surveillance team observed a male individual take out the
trash and enter a black Ford Fusion at the trailer.

At approximately 1:20 p.m. the surveillance team observed the black Ford Fusion leave
the trailer driven by a male.

Continuous surveillance was conducted on the Ford Fusion as it drove directly to the
predetermined buy location in Albuquerque. A male exited the vehicle and entered the
UC/CHS vehicle through the back rear door. This male was identified as Bladimir
ANGULO, whom was later identified upon his arrest as Samuel RODRIGUEZ-
VELAZQUEZ, an associate and narcotics transporter for SAMANIEGO-VILLA.

The UC and RODRIGUEZ-VELAZQUEZ discussed money and the quantity ordered.
The UC asked RODRIGUEZ-VELAZQUEZ about the "clear" (street terminology for
methamphetamine). The UC received a plastic baggie containing approximately one
ounce of suspected methamphetamine and there baggies containing approximately three
ounces of suspected heroin from RODRIGUEZ-VELAZQUEZ and paid him for the
narcotics

At approximately 1133 p.m., RODRIGUEZ-VELAZQUEZ exited the UC/CHS vehicle
and got back into the black Ford Fusion, and left the area. Surveillance was maintained
on RODRIGUEZ-VELAZQUEZ.

The Surveillance team observed the black Ford Fusion at Duke City Food Mart, near
Central & Wyoming, in Albuquerque, NM. RODRIGUEZ-VELAZQUEZ was observed
getting gas, and then followed back to the trailer.

The UC advised they conducted the controlled purchase directly with RODRIGUEZ-
VELAZQUEZ. CHS and CHS' vehicle were searched before and after the controlled buy
with negative results

 

31.

32.

33.

34.

35.

36.

37.

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 7 of 12

The purchased narcotics were sent to the regional DEA laboratory for testing. 'l`he baggie
of suspected methamphetamine tested positive with a net weight of 27.59 grams with a
purity level of 99% +/- 4 percent. The three baggies of suspected heroin tested positive
for heroin with a net weight of 74.810 grams

UC Buy Walk Operation #2

In August 2018, another controlled drug buy was arranged between the UC and
SAMANIEGO-VILLA. The UC had made a phone call to SAMANIEGO-VILLA on the
same number on which the CHS had communicated with SAMANIEGO-VILLA in
advance of the July 2018 controlled purchase. The UC and SAMANIEGO-VILLA
discussed the purchase of methamphetamine and heroin at a later date.

On August 8, 2018, the UC called SAMANIEGO-VILLA and confirmed an order of
four ounces of methamphetamine and three ounces of heroin for a total of $3,300 US
Dollars during a consensually recorded phone call. SAMANEIGO-VILLA stated he
needed to call someone to see how long it would take to arrange the delivery.
SAMANIEGO-VILLA called back and stated it would be ready in 1.5 hours
SAMANIEGO-VILLA stated he would call back at that time, Surveillance was
established at the trailer. The black Ford Fusion sedan was observed parked at the trailer.

A short time later, law enforcement observed the same black Ford Fusion observed on the
prior drug deal depart the trailer. Law enforcement later continued that the vehicle was
being driven by RODRIGUEZ-VELAZQUEZ. Law enforcement followed
RODRIGUEZ-VELAZQUEZ to an apartment near Spain and Eubank and
RODRIGUEZ-VELAZQUEZ was observed walking to unknown apartment swinging a
grocery bag with an unknown object inside. After approximately 5 minutes,
RODRIGUEZ-VELAZQUEZ was observed leaving the apartment in the same vehicle.

Law enforcement maintained surveillance on RODRIGUEZ-VELAZQUEZ as he did
several errands, to include going to a gas station and the Shooters Den located on San
Mateo NE.

RODRIGUEZ-VELAZQUEZ was then followed to the Southeast comer of Wyoming
and Zuni and parked behind the business RODRIGUEZ-VELAZQUEZ was observed
meeting with a male subject driving a black GMC Denali pick-up truck, NM Plate
68002US. This subject was later positively identified as Jesus SAMANIEGO-VILLA
AKA "CHUY" DOB: 12/24/1992. Jesus SAMANIEGO-VILLA went to the open driver’s
side door of the black Fusion and met with RODRIGUEZ-VELAZQUEZ. Both vehicles
departed and RODRIGUEZ-VELAZQUEZ was followed back to the trailer.

The UC conducted a follow up phone call to Sergio SAMANIEGO-VILLA. At this time,
a female answered and stated she is the "wif`e". Through this investigation, the wife of
SAMANIEGO-VILLA has been positively identified as MOYA. MOYA stated she
would contact the "guy" to see where he is at and will call back to have him meet the UC.

 

38.

39.

40.

41.

42.

43.

44.

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 8 of 12

I recognized the voice from this phone call to be that of MOYA based on a prior recorded
phone call.

MOYA called back the UC and advised the delivery would be in 15 minutes at the pre-
determined location in Albuquerque. Shortly thereafter the black Ford Fusion was
observed leaving the trailer, and was followed to the predetermined meet location.

The UC was followed by Agents/ TFOS and arrived at the pre-determined location in
Albuquerque and met with RODRIGUEZ-VELAZQUEZ in the black Fusion.
RODRIGUEZ-VELAZQUEZ advised the UC that he does not have the narcotics and to
follow him. lt was determined RODRIGUEZ-VELAZQUEZ did in fact have the
narcotics, and wanted to move the meet location in an attempt to identify law
enforcement.

The UC and followed RODRIGUEZ-VELAZQUEZ down the street to a car wash
located on San Mateo NE. RODRIGUEZ-VELAZQUEZ exited the Fusion and entered
the passenger side of the UC vehicle. The UC advised RODRIGUEZ-VELAZQUEZ
removed the methamphetamine from his front pocket and hands it to the UC. The UC
then handed RODRIGUEZ-VELAZQUEZ the official funds and RODRIGUEZ-
VELAZQUEZ handed the UC heroin from another front pocket. RODRIGUEZ-
VELAZQUEZ then quickly counted out the cash before leaving. After a brief period of
time RODRIGUEZ-VELAZQUEZ left the UC’s vehicle and departed the area in the
Fusion.

The UC met with SA Lopez Recci and TFO Pelot where they provided one baggy of
suspected methamphetamine and one ziploc bag with three baggies of suspected heroin.
The recording device was also recovered.

TFO Pelot and SA Lopez Recci submitted the recovered narcotics to evidence to the FBI
Albuquerque Field Office. The ziploc bag with the three baggies of brown substance was
later field tested. The field test yielded a positive result for the presence of heroin and had
a net weight of 79.1 grams The baggie with the clear substance was field tested. The
field test yielded a positive result for the presence of methamphetamine and had a net
weight of 116.3 grams

The purchased narcotics were sent to the regional DEA laboratory for testing. The heroin
tested positive with a net weight of 79.42 grams As of this writing the methamphetamine
results have yet to be returned.

On November 19, 2018, U.S. Magistrate Judge Jerry H. Ritter approved a federal arrest
warrant for RODRIGUEZ-VELAZQUEZ charging him with violation of Title 21 U.S.C.
§§ 841(a)(l), (b)(l)(B) distribution of 50 grams and more of a mixture of substance
containing methamphetamine and Title 21 U.S.C. §§(a)(l),(b)(l)(C) distribution of
heroin.

Surveillance

 

45.

46.

47.

48.

49.

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 9 of 12

From April 2018, to present the FBl has conducted extensive physical and electronic
surveillance of 9000 Zuni SE Trailer D-23, Albuquerque, NM. As part of this
investigation, agents/TFOs had identified this location as a place of residence at which
RODRIGUEZ-VELAZQUEZ and Femando GOMEZ-MONTEZ aka Femando
GONZALEZ-TOPETE were residing. ln August of 201 8, Jesus SAMANIEGO-VILLA
and other associates of the SVDTO were arrested. Shoxtly after the arrest of SVDTO
associates RODRIGUEZ-VELAZQUEZ switched vehicles and was observed driving a
red Pontiac four door sedan,

At approximately 8:30 a.m. on November 15, 2018, FBl Agents/TFOS established
surveillance at 9000 Zuni SE Trailer D-23, Albuquerque, NM. The red Pontiac four door
sedan, NM plate AGWL96 (registered to a Bernice MIRABAL) was observed at the
residence along with a black Ford Edge.

At approximately 2:50 p.m., the red Pontiac was observed leaving 9000 Zuni SE Trailer
D-23, Albuquerque, NM and was followed by Agents/l`FO’s to 340 Charleston SE.
Robert MEESE has been identified as residing at an apartment at this address MEESE
has a history of drug trafficking, and on a previous occasion the FBI observed a hand to
hand narcotics transactions occur between RODRIGUEZ-VELAZQUEZ and MEESE.
Toll analysis revealed that MEESE has had continuous and ongoing phone contact with
SAMANIEGO-VILLA over the last 7 months After arriving at MEESE’s residence,
RODRIGUEZ-VELAZQUEZ was observed parking on the street in front of that location
and walking east towards the apartments in the direction of Meese’s known residence,
After approximately five minutes RODRIGUEZ-VELAZQUEZ was observed walking
back to his vehicle and left area.

Upon leaving 340 Charleston SE, RODRIGUEZ-VELAZQUEZ engaged in driving
behavior consistent with counter surveillance. For example, RODRIGUEZ-
VELAZQUEZ conducted U-Turns in the middle of the street, pulled off the roadway and
waiting for vehicles to pass, turned into large parking lots and drove the perimeter. This
behavior is consistent with driving patterns previously observed from RODRIGUEZ-
VELAZQUEZ after he has conducted a narcotics transaction After this behavior
continued from RODRIGUEZ-VELAZQUEZ, the surveillance was terminated.

On November 26, 2018, Agents/TFOS conducted surveillance to determine
RODRIGUEZ-VELAZQUEZ’ current residence as part of the investigation, and to plan
for the execution of the federal arrest warrant. Agents/TFO located RODRIGUEZ-
VELAZQUEZ at the SUBJECT PREMISES. RODRIGUEZ-VELAZQUEZ was also
observed at the SUBJECT PREMISES on November 27, 2018, On November 28, 2018,
RODRIGUEZ-VELAZQUEZ was taken into custody outside the SUBJECT PREMISES.
Subsequent to his arrest, RODRIGUEZ-VELAZQUEZ stated the SUBJECT PREMISES
was his residence, The manager for the apartments where the SUBJECT PREMISES was
located was interviewed and also stated that RODRIGUEZ-VELAZQUEZ had recently
rented the apartment as the sole occupant.=

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 10 of 12

50. Based on surveillance conducted on November 26, 27 and 28, RODRIGUEZ-
VELAZQUEZ’s statement the SUBJECT PREMISES was his residence, and the
statement made by the apartment manager that RODRIGUEZ-VELAZQUEZ had
recently rented the SUBJECT PREMISES your affiant believes that RODRIGUEZ-
VELAZQUEZ had recently began residing at the SUBJECT PREMISES.

 

51. Based on my training and experience, subjects who engage in drug trafficking maintain
evidence of drug trafficking at their residences to include items discussed in paragraphs
four through twelve.

CONCLUSION

52. lt is believed through this investigation that RODRIGUEZ-VELAZQUEZ is a distributor
of methamphetamine and heroin for the SVDTO, his residence is the SUBJECT
PREMISES, and that there is evidence of drug trafficking located at the subject premises

53. l submit that this affidavit supports probable cause for a warrant to search the SUBJECT
PREMISES described in Attachment A and seize the items described in Attachment B.

Respectfully submitted,

JMelot y
FBI Task Force Officer/ Albuquerque Police
Dept.

Subscribed and sworn to before me on
November ga 2018:

Kirtan Khalsa
United States Magistrate Judge

 

 

 

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 11 of 12

Attachment A
Premises to Be Searched

710 Dan Avenue SE, Apt 3 Albuquerque, New Mexico
"' "',""'llrl\- .t\"'¢'()ca'i. "

_location.

   

The residence to be semcli;\is a single occupancy apartment located at 710 Dan Avenue SE,
Apartment 3. The building, pictured below, is located on the south side of Dan Avenue, between
Walter and High St SE. The building is tan stucco in color With a green metal roof. The target
apartment is the third apartment from north to south. The front door faces West, and has a White
security gate affixed to the front. To the left of the front door in black lettering is the number “3”.
To the right of the front door is a large bay window.

(SUBJECT PREMISES)

 

 

 

 

__

Case 1:18-mr-01098-KK Document 1 Filed 11/29/18 Page 12 of 12

ATTACHN[ENT B
ITEMS TO BE SEIZED

A|l evidence of violations of 21 U.S.C. § 841, Distribution of a Controlled Substance, including:

1)
2)

3)

4)

5)

6)

9)

 

 

Controlled substances including methamphetamine, heroin and cocaine.

Drug paraphernalia and packaging materials, scales, prescription boxes, hypodermic needles,
plastic baggies, tin foil, or tape,

Books, records, receipts, notes, ledgers and other documents relating to transporting, ordering,
purchasing, manufacturing and/or distributing controlled substances

Financial documents, including credit card statements, tax retums, safe deposit records, safe deposit
keys, bank records, bank statements, money orders, Westem Union Money Gram or other currency
transfer receipts, checking account records, cashier’s checks, passbooks and other items evidencing
the obtainment, concealment and/or expenditure of money.

Any and all drug customer lists, drug records, dealer lists, or any notes containing the individual
names of such persons, telephone numbers, email addresses, addresses of these customers or
dealers, and any corresponding records of accounts receivable, money paid or received, drugs
supplied or received, or cash received to pay for controlled substances or intended to pay for

controlled substances

Proceeds of violations of 21 USC § 841, including but not limited to, currency, jewelry, vehicles-
and other assets or financial records related thereto.

Cellular telephones and their contents, to include phone book or contacts list, call history, text
messaging, audio/video files, photographs and any other material stored on the telephones that is
related to the above listed offenses '

/‘»`<

Articles of property tending to establish the identity of persons in control of premises, vehicles- ,Q§
' s being searched, including utility company receipts, rent receipts,

addressed envelopes, and keys

10) Photographs or video movies of the drug traffickers, their co-conspirators, and the property and

assets purchased with drug proceeds

ll)Any and all firearms and or firearms related items to include but not limited to magazines

ammunition, and holsters. @.

9 SAF€‘>, LQC<G¢A€S Aw\> VAv¢~TS T/Mr' ¢.m/ ca~nm/ ca~m¢zc¢i> simms kl<

 

 

